            Case 6:19-cv-06805-MAT Document 10 Filed 12/11/19 Page 1 of 2



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

LARTHA STARKS,

       Plaintiff,
                                                          Civil Case No.:
       v.
                                                          6:19-cv-06805(MAT)
MAXIMUS HEALTH SERVICES, INC., JOSHUA
NIELSEN, individually, and NORA KYLE, individually,

       Defendants.


                       CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Maximus Health

Services, Inc. states that it is wholly owned by Maximus, Inc, and that the following publicly

traded corporations own ten percent (10%) or more of Maximus, Inc.’s stock: The Vanguard

Group and BlackRock, Inc.



Dated: December 11, 2019                          ATTORNEYS FOR DEFENDANTS
                                                  MAXIMUS HEALHT SERVICES, INC.,
                                                  JOSHUA NIELSEN AND NORA KEANE-
                                                  YANCEY


                                             By: /s/ Christopher J. Stevens
                                                 Christopher J. Stevens, Esq.
                                                 JACKSON LEWIS P.C.
                                                 677 Broadway, 9th Floor
                                                 Albany, NY 12207
                                                 T: 518-512-8700
                                                 christopher.stevens@jacksonlewis.com




                                              1
         Case 6:19-cv-06805-MAT Document 10 Filed 12/11/19 Page 2 of 2



                               CERTIFICATION OF SERVICE

       I hereby certify that on December 11, 2019 a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system and

by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the Court’s CM/ECF System.




                                                      /s/ Christopher J. Stevens
                                                      Christopher J. Stevens
                                                      4823-7416-8750, v. 1
                                                      4823-7416-8750, v. 1
